981 A.2d 1286 (2009)
COMMONWEALTH of Pennsylvania, Respondent
v.
Dante OVERBY, Petitioner.
No. 301 EAL 2009.
Supreme Court of Pennsylvania.
October 5, 2009.


*1287 ORDER

PER CURIAM.
AND NOW, this 5th day of October, 2009, the Petition for Allowance of Appeal is hereby DENIED. The Application for Relief, styled as a "Petition Requesting Permission for Petitioner to Exercise His 4th, 5th, and 14th Amendment Rights by Having the Unconstitutionally Seized Evidence Against Him Barred from Use Pursuant to Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961)" is also DENIED. The Petition to Reverse Conviction for Failure to Comply with Pa.R.A.P. 1116, or in the alternative, Review Petitioner's Petition for Allowance of Appeal and Procedurally Bar any Arguments from the District Attorney's Office as Untimely is denied as moot.